PER CURIAM.
Petitioners, seeking rehearing, point out that in our opinion heretofore filed in this matter we have neglected to take into account, upon the Kearney Park transactions of sale of notes and land, the fact that petitioners had made certain advances to pay bonds and taxes due and that to the extent that the sums received by them in these transactions were attributable to reimbursement for such advances they should not be held to be income. The Commissioner concedes that this is correct.
Accordingly it is held that of the sums received by petitioners from Kearney Park Trust No. 473 the sum of $7,615.50 is attributable to the reimbursement of advances and is not income; of the sums received by petitioners from Trust No. 482 the sum of $5,615 is likewise attributable to the reimbursement of advances and is not income.
Upon the other grounds asserted by petitioners for rehearing, rehearing is denied. Mandate shall issue forthwith.